UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2288


HARRY EUGENE REESE, SR.,

                   Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF MENTAL HEALTH,

                   Defendant - Appellee,

             and

DR. ROBERT BANK; MS. VICKI BROWN; MR. JOHN MAGILL; MS. MARIA
MARIN; MS. DENISE MORGAN; MS. ELEANOR ODOM,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:16-cv-03491-JFA)


Submitted: April 4, 2019                                     Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Harry Eugene Reese, Sr., Appellant Pro Se. Lillian Marshall Coleman Newton,
GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Harry Eugene Reese, Sr., appeals the district court’s order adopting the magistrate

judge’s recommendation to grant summary judgment to the Defendant in Reese’s

employment discrimination action. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Reese v. South Carolina Dep’t of Mental Health,

No. 3:16-cv-03491-JFA (D.S.C. Sept. 28, 2018).        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3